Title: From George Washington to John Hancock, 25 June 1781
From: Washington, George
To: Hancock, John


                        Sir

                            Head Quarters New Windsor June 25th 1781
                        
                        I find I shall be under the necessity of drawing down all the Continental Troops which are at present upon
                            the Northern frontiers, and as there is very great reason to apprehend an incursion of the Enemy from Canada, I shall be
                            obligd to keep a respectable force of Militia in that quarter, in addition to the State Troops of New York; I have
                            therefore taken the liberty to order the quotas from Berkshire & Hampshire Counties immediately to Albany, where
                            they will be dispos’d of agreeable to the directions of Brigadier Genl Stark, who will take the General Command at the
                            Northward. The number of Massachusetts Militia destin’d for Northern service will be 600; If therefore the two
                            beforementioned Counties shou’d not furnish so many, I must make up the deficiency from the others.
                        The Militia which will be furnish’d by New York upon the present occasion will be principally drawn from the
                            lower parts, and from their perfect knowledge of the Country which will be the scene of our operations will be
                            particularly usefull to me. I have for that reason prefer’d keeping them with the army, to sending them to the defence of
                            their own Frontiers. I have the honor to be, with great respect Your Excellency’s most Obedt Humble Servant
                        
                            Go: Washington
                        
                    